On September 21, 1937, plaintiff filed his bill of complaint in the Circuit Court of Leon County, Florida, against J.M. Lee, as Comptroller of the State of Florida, and Frank Stoutamire, as Sheriff of Leon County, Florida, and sheriffs of many other counties of Florida, seeking a restraining order against the defendants. It is alleged in the bill of complaint, among other things, that the plaintiff, subsequent to the enactment of Chapter 17257, Acts of 1935, session of the Legislature, purchased and otherwise became the owner of 2,305 slot machines as defined in supra at an approximate cost of $150,550.00, and the machines are situated in the County of Leon and other counties of Florida; that a fair market value of said property is the sum of $56,300.00. The plaintiff has paid, or caused to be paid, State, county and municipal, operator's and occupational licenses and State ad valorem taxes required to be paid under the laws of Florida which permit and authorize the operation thereof, inclusive *Page 376 
of the machines situated in Leon County, until October 1, 1937.
The plaintiff further alleges that the Legislature of the State of Florida, at its 1937 session, enacted Senate Bill No. 399, and by Section 1 thereof it was made unlawful:
"(a) To manufacture, own, store, keep, possess, sell, rent, lease, let on shares, lend or give away, transport, or expose for sale or lease, or to offer to sell, rent, lease, let on shares, lend or give away, or permit the operation of, or for any person to permit to be placed, maintained, or used or kept in any room, space, or building owned, leased or occupied by him or under his management or control, any slot machine or device or any part thereof as hereinafter defined; or
"(b) To make or to permit to be made with any person any agreement with reference to any slot machine or device as hereinafter defined, pursuant to which the user thereof, as a result of any element of chance or other outcome unpredictable to him, may become entitled to receive any money, credit, allowance, or thing of value or additional chance or right to use such machine or device, or to receive any check, slug, token or memorandum entitling the holder to receive any money, credit, allowance or thing of value."
And by Section 2 thereof defines under the terms of said Act a slot machine, Section 2 being:
"Any machine or device is a slot machine or device within the provisions of this Act if it is one that is adapted, for use in such a way that, as a result of the insertion of any piece of money or coin or other object such machine or device is caused to operate or may be operated, and by reason of any element of chance or of other outcome of such operation unpredictable by him, the user may receive or become entitled to receive any piece of money, credit, *Page 377 
allowance or thing of value, or any check, slug, token or memorandum, whether of value or otherwise, which may be exchanged for any money, credit, allowance or thing of value, or which may be given in trade, or the user may secure additional chances or rights to use such machine, apparatus or device, even though it may, in addition to any element of chance or unpredictable outcome of such operation, also sell, deliver or present some merchandise, indication of weight, entertainment or other thing of value."
Section 6 of this Act provides for a forfeiture of the said property described in Section supra, and otherwise provides for the seizure of such money, if any, appearing therein at the time of seizure.
Section 12 thereof being: "This Act shall take effect and become operative on the 1st day of October, A.D. 1937." It is alleged that the Sheriff of Leon County, and other officers, unless restrained, under Senate Bill No. 399 enacted by the 1937 session of the Legislature, will seize and confiscate the machines of the plaintiff situated in Leon County immediately upon October 1, 1937, the plaintiff will not have an opportunity to move or transport the machines to other sections of the United States prior to the contemplated seizure by the Sheriff under the Acts supra; that it is not the intention of the plaintiff to operate or display said machines, but in each particular to comply with Senate Bill No. 399.
The plaintiff upon notice applied for writs of injunction against said defendant and upon a hearing before the lower court an order was made sustaining a motion to dismiss as to the Comptroller, J.M. Lee. Likewise, the court sustained and did enter an order of dismissal of the bill of complaint in behalf of Frank Stoutamire, as Sheriff of Leon County, Florida. An appeal was taken from the order of *Page 378 
dismissal and the cause is here for a review of the order of dismissal entered by the lower court. An application of plaintiff for a constitutional writ of injunction was issued pursuant to Article V of Section 5 of the Constitution of Florida, directed to Frank Stoutamire, as Sheriff of Leon County, Florida, restraining and enjoining him from interference with or the removal of said machines until the further order of the Court.